       Case 1:19-cv-02142-RMB-BCM Document 15 Filed 03/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
                                                                    :
LEK SECURITIES CORPORATION AND ROX                                  :   Civil Action No. 1:19-cv-02142-RMB-BCM
SYSTEMS, INC.,                                                      :
                                                                    :
                                          Plaintiffs,               :
                                                                    :
                            - against -                             :
                                                                    :
NICOLAS LOUIS, JONATHAN FOWLER, VOLANT :                                   NOTICE OF APPEARANCE
HOLDING, LLC d/b/a VOLANT TRADING,                                  :
VOLANT TRADING, LLC, VOLANT LIQUIDITY, :
LLC, AND VOLANT EXECUTION, LLC,                                     :
                                                                    :
                                         Defendants.                :
                                                                    :
-------------------------------------------------------------------x
                 PLEASE TAKE NOTICE that Schulte Roth & Zabel LLP, with offices located

at 919 Third Avenue, New York, New York 10022, hereby appears on behalf of Volant Holding,

LLC d/b/a Volant Trading, Volant Trading, LLC, Volant Liquidity, LLC, and Volant Execution,

LLC ("Volant Defendants") and requests that all notices given or required to be given in this case

and all papers served or required to be served in this case be given to and served upon the

undersigned at the address, telephone number and email address indicated below.

                 I hereby certify that I am admitted to practice before this Court.

                                                           SCHULTE ROTH & ZABEL LLP
Dated: March 13, 2019
       New York, New York                                  By: /s/ Max Garfield
                                                                  Max Garfield

                                                           919 Third Avenue
                                                           New York, New York 10022
                                                           Telephone: (212) 756-2000
                                                           Facsimile: (212) 593-5955
                                                           E-mail: Max.Garfield@srz.com

                                                           Attorneys for Volant Defendants
